DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 28 March 2022, with respect to the pending claims have been fully considered and are persuasive.  The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose or reasonably suggest an accessory configured to be detachably mountable to an image pickup apparatus that includes a plurality of first bayonet claw portions and plurality of first terminals, as required by the instant claim as a whole.  Specifically, the prior art of record fails to disclose at least the limitations:
wherein the plurality of second terminals is provided at positions different from positions of the plurality of second bayonet claw portions, and includes a terminal used in determining whether the accessory is mounted on the image pickup apparatus, and 
wherein, when viewed in a central axis direction of the mount portion, a half line, that extends from a central axis of the mount portion and passes through the terminal used in the determination, also passes through a predetermined claw portion among the plurality of second bayonet claw portions.
Specifically, while the prior art of record does disclose a terminal used in determining whether the accessory is mounted on the image pickup apparatus (such as MIF terminal of Nishio or LDET terminal in newly discovered reference Funaoka, cited below), the prior art fails to disclose the line extending from the central axis through the terminal and a claw portion as required by the instant claim.  Accordingly, the claim is considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Nishio, et al. (US 20130266303 A1) discloses an image pickup apparatus.
Imafuji, et al. (US 20120063020 A1) discloses an interchangeable lens.
Funaoka (US 20190129123 A1) discloses a lens accessory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/JAMES M HANNETT/Primary Examiner, Art Unit 2698